Case 5:21-cr-50014-TLB Document 31-4 Filed 07/26/21 Page 1 of 1 PagelD #: 304

From: Roberts, Dustin (USAARW) 12 <Dustin.Roberts@usdoj.gov>

Sent: Friday, July 16, 2021 10:52 AM

To: Justin Gelfand <justin@margulisgelfand.com>; Clayman, William (CRM) <William.Clayman@usdoj.gov>

Ce: travis storylawfirm.com <travis@storylawfirm.com>; greg storylawfirm.com <greg@storylawfirm.com>; Marshall, Carly (USAARW) <Carly.Marshall@usdoj.gov>
Subject: RE: United States v. Duggar: Supplemental Discovery Letter

Mr. Gelfand:
With respect to your latest discovery request dated July 9:

1-the information you requested further detailing the downloading of CSAM from your client by 2 other law enforcement agencies is extraneous to the present investigation/case and,
therefore, is not covered by the rules of discovery. If you feel we are wrong, please explain to us why discovery of this information is covered by the rules of evidence.

2-as for forensic devices identified in your letter, copies of those devices were made available to your expert for examination while at the HSI lab in Phoenix. Additionally, based on your
request, HSI is creating a hard drive containing the forensic copy of all the devices you listed in your letter, as well as what was recovered from your client’s cell phone. This hard drive can
be picked up at HSI in Fayetteville or, alternatively, we can drop it off at Mr. Storey’s law office. Please just let us know your preference.

3-as for the requested Torrential Downpour files further documenting Det. Kalmer’s CSAM downloads from your client, we have already provided the summary.txt and torrentinfo.txt
reports for the 2 respective dates/downloads. We will also provide the details.txt, netstat.txt, datawritten.xml, and downloadstatus.xml for both respective dates/downloads via USAFX.

4-as for the search of the adjoining property, the warrant was not executed and we have already provided you the ROI documenting such. We will be providing the filed search warrant
return further documenting that the warrant was unexecuted via USAFX.

Dustin Roberts
AUSA

From: Justin Gelfand <justin@margulisgelfand.com>

Sent: Friday, July 9, 2021 1:57 PM

To: Roberts, Dustin (USAARW) 12 <DRoberts12@usa.doj.gov>; Marshall, Carly (USAARW) <cmarshall@usa.doj.gov>; Clayman, William (CRM) <William.Clayman@usdoj.gov>
Ce: travis storylawfirm.com <travis@storylawfirm.com>; greg storylawfirm.com <greg@storylawfirm.com>

Subject: United States v. Duggar: Supplemental Discovery Letter

 

Counsel: Please see attached.

Thank you,

Justin K. Gelfand
Partner
Margulis Gelfand, LLC
